United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0829
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2019 appellant filed a timely appeal from a February 26, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish left knee conditions
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 22, 2019 appellant, then a 57-year-old quality assurance inspector, filed an
occupational disease claim (Form CA-2) alleging that he developed a left knee condition due to
heavy lifting, twisting, kneeling, and bending for prolonged periods of time while in the
1

5 U.S.C. § 8101 et seq.

performance of duty for over 15 years. He noted that he first became aware of his condition on
July 1, 2014, and its relationship to factors of his federal employment on July 2, 2014.
In a development letter dated January 25, 2019, OWCP informed appellant of the
deficiencies of his claim, and advised him of the type of factual and medical evidence needed to
establish his claim. It provided a questionnaire for his completion, and afforded him 30 days to
submit the necessary evidence.
In a separate development letter of the same date, OWCP notified the employing
establishment of appellant’s claim. It requested that the employing establishment provide
comments from a knowledgeable supervisor on the accuracy of appellant’s statements, a
description of the tasks appellant performed which required physical exertion, and a description of
precautions taken to minimize effects of the employment activities. OWCP afforded the
employing establishment 30 days to submit the requested information.
On January 29, 2019 appellant responded to OWCP’s questionnaire, relating that his
claimed condition was not the result of a one-time incident, but was the result of several years of
heavy maintenance duties.
Reports dated October 22 and December 17, 2018, by Dr. Michael J. Hall, a Boardcertified orthopedic surgeon, noted appellant’s complaints of left knee pain and that he had to walk
on concrete floors at work which increased his left knee pain. He diagnosed primary osteoarthritis
of the left knee.
In a report dated January 3, 2019, Jaren Mills, a physician assistant, noted that appellant
was examined for a preoperative evaluation of his left knee condition. Based on a left knee x-ray,
he noted impressions of mild degenerative changes at the medial and patellofemoral
compartments, osteophyte formation and subchondral sclerosis, and evidence of
chondrocalcinosis.
In an operative report dated January 8, 2019, Dr. Hall noted preoperative diagnoses of left
knee medial meniscal tear and chondromalacia. He related postoperative diagnoses of very severe
grade 4 chondromalacia in the medial compartment, grade 3 chondromalacia in the lateral
compartment, chondrocalcinosis throughout the knee, and a medial meniscus tear. Dr. Hall
explained that appellant had undergone chondroplasty of the patellofemoral joint, medial and
lateral compartments, partial medial meniscectomy, and debridement of chondrocalcinosis and
synovitis.
Mr. Mills indicated on January 18, 2019 that appellant returned for his one-week
postoperation follow-up evaluation. He noted that appellant’s left knee osteoarthritis was severe,
rather than mild as previously diagnosed.
By decision dated February 26, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish causal relationship between his diagnosed left knee
conditions and the accepted factors of his federal employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In an occupational disease claim, a claimant must submit the following: (1) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has met his burden of proof to establish left knee conditions
causally related to the accepted factors of his federal employment.

2

Id.

3
A.M., Docket No. 18-1748 (issued April 24, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

C.M., Docket No. 18-1516 (issued May 8, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
5

A.M., supra note 3; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.M., supra note 4; E.M., Docket No. 18-0275 (issued June 8, 2018).

7

T.S., Docket No. 18-1518 (issued April 17, 2019); A.M., Docket No. 18-0685 (issued October 26, 2018).

8

T.S., id.; E.V., Docket No. 18-0106 (issued April 5, 2018).

9

A.M., supra note 7; Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

In support of his claim, appellant submitted three reports from Dr. Hall dated October 22
and December 17, 2018, and January 8, 2019. Dr. Hall primarily diagnosed osteoarthritis of the
left knee, and after appellant underwent surgery on January 8, 2019, he included postoperative
diagnoses including very severe grade 4 chondromalacia in the medial compartment, grade 3
chondromalacia in the lateral compartment, chondrocalcinosis throughout the knee, and a medial
meniscus tear. The only statements regarding causal relationship Dr. Hall offered were in the
October 22 and December 17, 2018 reports wherein he opined that appellant walked on concrete
in the performance of duty, which increased his left knee pain. This opinion however is a mere
conclusory opinion without the necessary rationale explaining how the employment factors were
sufficient to result in the diagnosed medical conditions.10 The Board has held that such an opinion
is insufficient to meet a claimant’s burden of proof to establish a claim.11
Appellant also submitted reports dated January 3 and 18, 2019 from Mr. Mills, a physician
assistant. These reports do not constitute competent medical evidence because physician assistants
are not considered physicians as defined under FECA.12 Under FECA the term “physician”
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by the applicable state law.13
Consequently, the medical findings and/or opinions of a physician assistant will not suffice for
purposes of establishing entitlement to compensation benefits.14
As the record lacks rationalized medical evidence establishing causal relationship between
the accepted employment duties and appellant’s left knee conditions, the Board finds that appellant
has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish left knee conditions
causally related to the accepted factors of his federal employment.

10

T.S., supra note 7.

11

J.R., Docket No. 18-0051 (issued March 23, 2018); J.D., Docket No. 14-2061 (issued February 27, 2015).

12

T.C., Docket No. 19-0227 (issued July 11, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB
316, 320 n.11 (2006). Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
13

5 U.S.C. § 8101(2).

14

S.S., Docket No. 18-1488 (issued March 11, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

